This is an appeal from an order dissolving garnishment and discharging garnishee. The appeal is by transcript. A motion to dismiss has been filed which states that under Exchange National Bank v. Merritt, 108 Okla. 184, 235 P. 180, this court will not review the error of which complaint is made. A response to the motion to dismiss was ordered by this court, but none has been filed. It appears from the authorities cited that the errors complained of cannot be reviewed on transcript.
The appeal is dismissed.
McNEILL, C. J., and BAYLESS, PHELPS, CORN, and GIBSON, JJ., concur.
 *Page 343